department of the treasury internal_revenue_service washington d tax_exempt_and_government_entities_division date aug uniform issue numbers legend m m x dear applicant contact person identification_number telephone number t eo b2 employer_identification_number - this letter is in reply to the letter from your authorized representative dated date in which m requested rulings with respect to the tax consequences of a proposed merger mis a trade_association recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code m states that its mission is to foster alliances and advocate standards that promote straight through processing of m m’s membership includes n industry professionals representing over x organizations worldwide n is a trade_association recognized by the service as exempt from federal_income_tax under sec_501 of the code n’s membership includes individual members representing the n industry n provides programs and events to educate and inform its membership on n industry related matters with a common membership base m and n propose to merge n into m this merger will alleviate duplication of programs alleviate duplication of membership dues costs to members and enhance the overall delivery of information and education regarding the n industry m will be the surviving entity changing its name to m - n and amending its articles of incorporation and bylaws accordingly n will cease to exist after the merger m - n will operate for the combined purposes of the former constituent entities m states that m - n will not be adding any new activities to the regular activities as a result of the merger the regular activities will consist of providing educational seminars for the combined membership as well as member services d e f t q d a e c o r such as membership data base management dues billing and collection additionally the website will be updated to reflect the combined services to members as a result of the merger n will transfer to m all of its assets and liabilities which are limited to cash only representing the net assets or fund balance of n m states that there are no physical assets such as desks chairs etc nor are there any outstanding liabilities you have requested rulings that the merger activities will not adversely affect the tax exempt status under sec_501 of the code of m as the surviving organization and any transfers and distributions of property from n to m or m - n will not result in unrelated_business_taxable_income to m or m - n within the meaning of sec_511 through sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that a portion of the income derived from or on account of each debt-financed_property shall be included as an item_of_gross_income derived from unrelated_trade_or_business sec_514of the code defines debt-financed_property to mean with certain exceptions any property which is held to produce income and with respect to which there is an acquisition indebtedness’ at any time during the taxable_year sec_514 of the code defines acquisition_indebtedness as the unpaid amount of indebtedness incurred in acquiring or improving the property subsequent to the proposed merger m - n will operate as a trade_association within the meaning of sec_501 of the code the transfer of activities and actions described above will have no adverse effect on a determination of exempt status under sec_501 c further the creation of m - n and the proposed transfers of activities and actions as described above do not involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_513 nor does the transfer of cash from n in this case represent acquisition_indebtedness incurred by m or m-n accordingly based on the facts and circumstances concerning your proposed merger as stated above we rule that the merger activities will not adversely affect the tax exempt status under sec_501 of the code of m as the surviving organization and any transfers and distributions of property from n to m or m - n will not result in unrelated_business_taxable_income to m or m - n within the meaning of sec_511 through this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours manager exempt_organizations technical group
